Exhibit 10.1

 

 [edslogo.jpg]

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

PERFORMANCE RSU AWARD AGREEMENT

DATED FEBRUARY 13, 2008  

 


[NAME]

 

Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been granted performance-vesting
restricted stock units of EDS Common Stock, subject to restrictions described in
this agreement:

Performance RSU Target Award

[TARGET AWARD]

 

 

This grant is made pursuant to the Performance RSU Award Agreement dated as of
February 13, 2008, between EDS and you, which Agreement is attached hereto and
made a part hereof.

 

 

 

2008 PRSU (Executive)

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 PERFORMANCE RSU AWARD AGREEMENT

            This Performance RSU Award Agreement (herein called the "Agreement")
is made and entered into effective as of February 13, 2008 (the "Date of
Grant"), by and between Electronic Data Systems Corporation, a Delaware
corporation ("EDS" or the "Company") and, when fully executed thereby in
accordance with Paragraph 11(l) of this Agreement, the employee of EDS (or any
of its subsidiaries) whose printed name is set forth on the cover and whose
printed name and signature are set forth on the signature page of this Agreement
("Grantee").  Except as defined herein, capitalized terms shall have the same
meaning ascribed to them under the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, as from time to time amended (the "Plan"). 
To the extent that any provision of this Agreement conflicts with the express
terms of the Plan, it is hereby acknowledged and agreed that the terms of the
Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.

1.        Performance RSU Award.  In order to encourage Grantee's contribution
to the successful performance of the Company, EDS hereby grants to Grantee as of
the Date of Grant, pursuant to the terms of the Plan and this Agreement, a
Performance RSU Award (the "Performance RSU Award") representing the right to
acquire shares of Common Stock.  The number of shares that may become Vested
Stock under this Performance RSU Award is set forth in Appendix A.  Grantee
hereby acknowledges and accepts such grant and the shares of Common Stock
covered thereby upon such terms and subject to such performance requirements and
other conditions, restrictions and limitations contained in this Agreement and
the Plan.

2.        Performance-based Vesting.  The number of restricted stock units that
vest based on Company performance and are issuable as Common Stock in accordance
with this Agreement shall be determined using the table found in Appendix B and
subject to the following provisions.

(a)        Performance Period. The performance period shall be the period
commencing on January 1, 2008 and ending on December 31, 2010.

(b)        Performance Measures. Performance vesting shall be based on
achievement against pre-determined targets for Free Cash Flow per Share, Return
on Net Assets (RONA) and Top-Line Revenue, all of which will be measured by
three-year compound annual growth rate (CAGR) and may be adjusted to exclude the
impact of changes in accounting principles during the performance period. Other
adjustments may be made as approved by the Committee or Board of Directors.

(c)        Performance Targets. Threshold, target and maximum performance levels
for each performance measure for the performance period are outlined in Appendix
B.

 

2008 PRSU (Executive)

2

 

--------------------------------------------------------------------------------

 

(d)        Performance Vesting. The aggregate number of restricted stock units
that may become Vested Stock pursuant to this Performance RSU Award will be
determined relative to the Performance RSU Target Award as set forth on the
cover page of this Agreement, will be based on the Company's level of
performance with respect to each performance measure as set forth in Appendix B,
subject to the following provisions:

(1)        If actual results for a performance measure are between the threshold
and target levels of performance, the number of restricted stock units that may
become Vested Stock with respect to that performance measure will be
interpolated to reflect the performance between threshold and the lowest point
of the target range (or target minimum).

(2)        If actual results for a performance measure are between the target
and maximum levels of performance, the number of restricted stock units that may
become Vested Stock with respect to that performance measure will equal the
target plus an additional number of restricted stock units interpolated to
reflect performance between the highest point of the target range (or target
maximum) and maximum.

(3)        If actual results for a performance measure are at or below the
threshold level of performance, then none of the restricted stock units will
become Vested Stock with respect to that performance measure.  If actual results
for a performance measure exceed the maximum level of performance, no additional
restricted stock units will become Vested Stock in excess of the maximum amounts
set forth in Appendix B.

(e)        Vesting Date. The date upon which any restricted stock units that may
become Vested Stock pursuant to this Performance RSU Award shall be February 28,
2011 (the "Vesting Date") so long as the New York Stock Exchange shall be open
for trading on such date (or on the preceding business day if there shall have
been no trading on the Vesting Date), or such other date during 2011 as
determined by the Committee when such Committee determines the extent to which
the Company has achieved the performance measures pursuant to Paragraph 2(d)
outlined above.  The Vesting Date will normally occur no later than 90 days
after the end of the Performance Period.  Issuance of shares of Common Stock to
Grantee shall occur within five days after the Vesting Date.

3.         Effect of Certain Events.  With the exception of any Performance RSUs
that may vest pursuant to the terms of Grantee's current Executive Severance
Benefit Agreement or Change of Control Employment Agreement (or pursuant to the
terms of any successor severance or change of control agreements), the following
provisions shall apply.

(a)        If Grantee is separated from service with the Company prior to the
Vesting Date because of Grantee's voluntary termination for any reason prior to
age 62, involuntary termination without Cause prior to age 62, or involuntary
termination for Cause, then the Performance RSU Award and Grantee's right to
receive shares of Vested Stock hereunder shall terminate, without any payment of
consideration by the Company to Grantee.

 

2008 PRSU (Executive)

3

 

--------------------------------------------------------------------------------

 

(b)        If Grantee is separated from service with the Company prior to the
Vesting Date because of Grantee's voluntary resignation or involuntary
termination without Cause, on or after attaining the age of 62, then a pro rata
amount of the Performance RSU Award based on the Company's achievement of the
Performance Targets shall become Vested Stock on the Vesting Date, where the pro
rata amount will be determined by multiplying the total number of restricted
stock units otherwise determined pursuant to Paragraph 2 above by a fraction
(not to exceed 1.0), the numerator of which shall be the number of complete
months between the first day of the Performance Period and the date of the
applicable separation event, and the denominator being the total number of
months during the Performance Period.

(c)        If Grantee is separated from service with the Company prior to the
Vesting Date because of Grantee's death or Total Disability, then the
Performance RSU Target Award shall be considered to become immediately and
unconditionally Vested Stock without regard to performance as described in
Paragraph 2 above.  The Vested Stock shall, subject to Paragraph 3(e) below, be
issued on Grantee's Date of Termination.

 (d)       In the event a Change of Control occurs prior to the Vesting Date,
the Performance RSU Target Award shall be considered to become immediately
earned ("Earned Award") and shall be converted to such consideration as the
Committee deems appropriate (e.g., cash or equity in the purchaser or successor)
having an aggregate fair market value equal to the aggregate Fair Market Value
(as defined in Section 3 of the Plan) of the Performance RSU Target Award as of
the date of such Change of Control. 

(1)        Except as provided in subparagraphs (d)(2) and (3) below, the Earned
Award shall be issued or paid, as applicable, to Grantee within five days after
the Vesting Date.

(2)        If, after the Change of Control but prior to the Vesting Date,
Grantee is separated from service with the Company, or any purchaser or
successor to the Company, because of Grantee's voluntary termination for any
reason prior to age 62 or involuntary termination with Cause (as hereinafter
defined), then Grantee's right to receive the Earned Award shall terminate,
without any payment of consideration to Grantee.

(3)        If, after the Change of Control but prior to the Vesting Date,
Grantee is separated from service with the Company, or any purchaser or
successor to the Company, because of Grantee's voluntary resignation on or after
attaining the age of 62, because of Grantee's death or Total Disability, or
because of Grantee's involuntary termination without Cause, then the Earned
Award shall, subject to Paragraph 3(e) below, be issued or paid, as applicable,
to Grantee on Grantee's Date of Termination.

(e)        If, on the Date of Termination, Grantee is a Specified Employee (as
such term is defined and determined under the terms of the EDS Benefit
Restoration Plan or successor plan(s)) and if (i) Grantee is separated from
service with the Company by reason of Grantee's Total Disability as provided in
Paragraph 3(c) above, or (ii) after a Change of Control but prior to the Vesting
Date, Grantee is separated from service with the Company, or any purchaser or
successor to the Company, because of Grantee's voluntary resignation on or after
attaining the age of 62, because of Grantee's Total Disability, or because of
Grantee's involuntary termination without Cause, then:

 

2008 PRSU (Executive)

4

 

--------------------------------------------------------------------------------

 

(1)        subject to subparagraph (3) below, in exchange for each and every
restricted stock unit that would be converted to Vested Stock pursuant to
Paragraph 3(c) above as a result of Grantee's separation from service, a cash
lump sum amount equal to the closing price of a share of common stock of the
Company as reported on the New York Stock Exchange on the last trading day
immediately prior to the Date of Termination, will be paid by the Company, on
the Date of Termination, to the EDS Rabbi Trust for Specified Employees (the
"Trust") for the benefit of the Grantee and invested in the trustee's Evergreen
Institutional Money Market Fund (or a substantially equivalent money market
mutual fund).   Such lump sum payment to the Trust, together with any earnings
on such payment while being held by the Trust, will be distributed by the
trustee to Grantee (less applicable deductions and withholdings) on the first
business day after the six month anniversary of the Date of Termination; 

(2)        subject to subparagraph (3) below, the Earned Award (if in cash) or a
cash lump sum amount equal to the fair market value of Earned Award (if the
Earned Award was converted to equity, as provided for in Paragraph 3(d) above,
in which case the fair market value shall be determined based on the closing
price of common stock of the company issuing the equity as reported on the New
York Stock Exchange or other established securities market on the last trading
day immediately prior to the Date of Termination), will be paid by the Company,
on the Date of Termination, to the Trust for the benefit of the Grantee and
invested in the trustee's Evergreen Institutional Money Market Fund (or a
substantially equivalent money market mutual fund).   Such lump sum payment to
the Trust, together with any earnings on such payment while being held by the
Trust, will be distributed by the trustee to Grantee (less applicable deductions
and withholdings) on the first business day after the six month anniversary of
the Date of Termination;  and

(3)        notwithstanding anything in this Paragraph 3(e) to the contrary, none
of the amounts described in subparagraphs (1) or (2) above shall be paid into
the Trust but instead such amounts shall be paid by EDS to the Grantee (less
applicable deductions and withholdings) on the first business day after the six
month anniversary of the Date of Termination if Grantee is an "applicable
covered employee" (as such term is defined in Code Section 409A(b)(3)(D)) on the
Date of Termination, and if (x) on the Date of Termination the EDS Retirement
Plan or any successor plan is in "at-risk" status (as such term is defined in
Code Section 430(i)), (y) on the Date of Termination the Company is a debtor in
a case under Title 11 of the United States Code or similar Federal or State law
or (z) the Date of Termination falls in the twelve month period beginning on the
date which is six months prior to the date of termination of the EDS Retirement
Plan or any successor plan where, as of the date of such termination, the plan
is not sufficient for benefit liabilities (within the meaning of section 4041 of
the Employee Retirement Income Security Act of 1974, as amended).  In addition,
none of the amounts described in subparagraphs (1) or (2) above shall be paid
into the Trust if such payment would violate the restriction under Code Section
409A(b), but instead such amounts shall be paid by EDS to Grantee (less
applicable deductions and withholdings) on the first business day after the six
month anniversary of the Date of Separation.

 

2008 PRSU (Executive)

5

 

--------------------------------------------------------------------------------

 

4.         Restrictions on Transfer.  Except as provided in Section 14 of the
Plan, the Performance RSU Award granted hereunder to Grantee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

5.         Beneficiary Designations.  Grantee may file with the Stock Plans
Administration Department of EDS, on such form as may be prescribed by EDS, a
designation of one or more beneficiaries (each, a "Beneficiary") to whom shares
otherwise due Grantee shall be distributed in the event of the death of Grantee
while serving in the employ of the Company.  Grantee shall have the right to
change the Beneficiary or Beneficiaries from time to time; provided, however,
that any change shall not become effective until received in writing by the
Stock Plans Administration Department of EDS.  If any designated Beneficiary
survives Grantee but dies before receiving all of Grantee's benefits hereunder,
any remaining benefits due Grantee shall be distributed to the deceased
Beneficiary's estate.  If there is no effective Beneficiary designation on file
at the time of Grantee's death, or if the designated Beneficiary or
Beneficiaries have all predeceased Grantee, the payment of any remaining
benefits shall be made to Grantee's estate.

6.         Withholding Tax Requirements.  Following such date upon which the
restricted stock units issued pursuant to this Performance RSU Award shall
become Vested Stock or upon such other event that requires tax withholding
pursuant to this Agreement, EDS shall have the right to withhold shares of stock
or take such other actions necessary to satisfy applicable tax withholding
requirements as provided under the terms of the Plan.

7.         Sale, Issuance and Delivery of Common Stock.  Grantee agrees that
Grantee shall not sell the Vested Stock and that EDS shall not be obligated to
issue or deliver any shares of Common Stock if counsel to EDS determines that
such sale, issuance or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of EDS with, any securities exchange or association upon which the
Common Stock is listed or quoted.  Instead, such shares shall be issued and, if
requested, delivered to Grantee as soon as EDS reasonably anticipates that
issuance and/or delivery, as applicable, will not violate such laws or any rule
or regulation of a stock exchange on which the shares are listed.  EDS shall in
no event be obligated to take any affirmative action in order to cause the
issuance or delivery of shares of Common Stock to comply with any such law,
rule, regulation or agreement.  Subject to the foregoing and Paragraph 3(e)
above, upon written request of Grantee, the Stock Plans Administration
Department of EDS shall cause certificates for those shares of Vested Stock
which Grantee is entitled to receive pursuant to this Agreement to be delivered
to Grantee; provided, however, that the Company shall not be required to deliver
certificates for such Vested Stock until Grantee has complied with his or her
obligations to satisfy the applicable

 

2008 PRSU (Executive)

6

 

--------------------------------------------------------------------------------

 

withholding tax requirements pursuant to Paragraph 6 above.  Any Vested Stock
shall be reflected in the Company's records as issued on the respective dates of
issuance set forth in this Agreement, irrespective of whether Grantee has
requested delivery of such shares or whether delivery of such shares is pending
Grantee's satisfaction of his or her withholding tax obligations.

8.         Prerequisites to Benefits.

(a)        Neither Grantee nor any person claiming through Grantee shall have
any right or interest in the shares of Common Stock covered by the Performance
RSU Award awarded hereunder, unless and until all of the terms, conditions and
provisions of this Agreement and the Plan which affect Grantee or such other
person shall have been complied with as specified herein and therein. 

(b)        Grantee acknowledges that as a condition to receipt of the grant made
hereunder, Grantee shall have delivered to the Company an executed copy of this
Performance RSU Award Agreement and an executed Equity Related Agreement (as
hereinafter defined).

(c)        Grantee acknowledges that the terms of this Agreement shall govern in
the event of a "change of control" unless the Grantee is subject to a separate
change of control agreement between Grantee and the Company (if any) at the time
of such change of control event, in which case the separate change of control
agreement shall govern with respect to determining the effect on the Performance
RSU Award made hereunder.  The issuance of shares provided by this Agreement is
subject to the restrictions in Paragraph 11(b) and is made in reliance on the
provision in Treasury Regulation Section 1.409A-3(b) permitting distribution on
the earlier of the Vesting Date or a separation from service as provided under
this Agreement or other applicable agreement.

9.         No Rights as a Stockholder Prior to Vesting; No Payment of Dividend
Equivalents.  Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the shares of Common Stock covered by the
Performance RSU Award until such shares become Vested Stock pursuant to
Paragraphs 2 or 3 above.  The Grantee shall not be entitled to receive any
dividend payment or equivalent in respect of the shares of Common Stock covered
by the Performance RSU Award.  Subject to Paragraph 3(e) above, Grantee shall be
eligible to receive all dividends on shares that are Vested Stock if both the
record date for such dividend payment is on or after the Date of Grant and such
shares become Vested Stock on or prior to such record date.

10.       Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be applicable:

"Affiliate" shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Agreement.

"Beneficiary" shall have the meaning set forth in Paragraph 5.

"Cause" shall mean (i) intentional or knowing refusal by Grantee to perform
Grantee's lawful duties; (ii) material breach of any agreement between Grantee
and the Company (or any of its Affiliates); (iii) material failure to follow EDS
policies, directives or orders applicable to employees holding comparable
positions; or (iv) intentional destruction or theft of Company property or
falsification of Company documents.

 

2008 PRSU (Executive)

7

 

--------------------------------------------------------------------------------

 

"Change of Control" shall mean, in accordance with Treasury Regulation Section
1.409A-3(i)(5), any of the following:

(i)         any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

(ii)        any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

(iii)       a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

(iv)       any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to 40% or more of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

"Date of Termination" shall mean, in accordance with Treasury Regulation Section
1.409A-1(h)(1), the date on which Grantee's employment terminates such that EDS
anticipates no further services will be performed by Grantee for EDS (or any
services are reduced by 80% or more as provided by Treasury Regulation Section
1.409A-1(h)(1)(ii)). 

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of equity of the Company evidenced by this
Agreement, which contains terms, condition and provisions regarding one or more
of (a) competition by the Grantee with the Company; (b) maintenance of
confidentiality of the Company's and/or clients' information; and (c) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with the
grant evidenced by this Agreement. 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Free Cash Flow" shall mean the net cash provided by operating activities,
less capital expenditures.

 "Free Cash Flow per Share" shall mean "as reported" Free Cash Flow divided by
the "as reported" weighted-average common and common equivalent shares
outstanding utilized to determine diluted earnings per share of common stock.   

 "Performance RSU Target Award" shall mean the target award of performance
restricted stock units set forth on the cover page of this Agreement and in
Appendix A. 

 

2008 PRSU (Executive)

8

 

--------------------------------------------------------------------------------

 

"Return on Net Assets (RONA)" shall mean the net operating profit after tax or
NOPAT (defined as net income plus after-tax interest expense and imputed
interest) divided by average net assets (defined as shareholders' equity, plus
interest bearing debt, plus net present value of operating leases, which will be
averaged on a quarterly basis).  Average net assets will be calculated excluding
any "goodwill" from acquisitions that occurred prior to January 1, 2003, impact
of pension liability change within equity on the balance sheet, and currency
translation adjustment within equity on the balance sheet.  

"Top-Line Revenue" shall mean sales earned as a result of business operations,
services performed or merchandise sold including product sales, service fee
income, consulting fees.  Top-Line Revenue will also include any revenue growth
from acquisitions, any revenue decline from divestitures, but will exclude the
impact from exchange rate fluctuations between the comparable measurement
periods. 

"Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion. 

"Vested Stock" shall mean shares of Common Stock covered by the Performance RSU
Award which are issued in Grantee's name or otherwise issued for the benefit of
Grantee.

"Vesting Date" shall have the meaning set forth in Paragraph 2(e). 

11.       Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

(a)        Receipt and Review of Plan and Prospectus.  Grantee acknowledges
receipt of a copy of the Plan, together with the prospectus relating thereto and
to the Common Stock.  Grantee further acknowledges notice of the terms,
conditions, restrictions and limitations contained in the Plan and acknowledges
the restrictions set forth in this Agreement.

(b)        Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan which shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted Grantee hereunder.  Further, in accordance with the
restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the restricted stock units
provided by this Agreement shall not modify the time or form of issuance of the
restricted stock units set forth in this Agreement as of the Date of Grant or,
if applicable, as of the effective date of any amendment pursuant to Paragraph
11(c).

(c)        Compliance with Section 409A of the Internal Revenue Code. 
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted and applied so that the Agreement does not fail to meet, and
is operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code and the regulations thereunder.

 

2008 PRSU (Executive)

9

 

--------------------------------------------------------------------------------

 

(d)        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

(e)        Notices.  Any notice under this Agreement to the Company shall be
addressed to EDS Stock Plan Administration at 5400 Legacy Drive, Plano, Texas
75024-3199, and any notice to Grantee shall be addressed to Grantee at the
address listed within the Company's employee records.  However, either party may
at any time notify the other in writing of a new address for such purpose.

(f)        Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

(g)        Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(h)        Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

(i)         Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
Delaware.  Any action, suit or proceeding arising out of any claim against the
Company under this Agreement shall be brought exclusively in the federal or
state courts located in the state in which EDS has its principal business
headquarters.

(j)         Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder and to the
extent it does so make any determinations, such determinations are final.

(k)        No Liability.  No member of the Committee or any other person to whom
the authority has been delegated shall be liable for anything done or omitted to
be done by him or her, by any member of the Committee, or by any officer of the
Company in connection with the performance of any duties or responsibilities
under the Plan or this Agreement, except for his or her own willful misconduct
or as expressly provided by applicable law.

 

2008 PRSU (Executive)

10

 

--------------------------------------------------------------------------------

 

 (l)        Validity of Agreement.  This Agreement shall be valid, binding and
effective upon EDS on the Date of Grant.  However, the grant contained in this
Agreement shall be forfeited by the Grantee and this Agreement shall have no
force and effect if it is not duly executed (whether manually and/or by
electronic signature acceptable to EDS) by the Grantee within 60 days of the
Date of Grant.

(m)       Employment Relationship. Notwithstanding any other provisions of this
Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without Cause, at any time by either the Grantee
or EDS, with or without previous notice.  Nothing in this document will be
construed to oblige EDS to continue Grantee's employment for any particular time
or under any particular terms and conditions of employment.

(n)        Acquired Rights Waiver.  Grantee understands that under the Plan,
grants of Performance RSU Awards are made at the complete discretion of EDS
pursuant to the Plan.  Grantee understands that the Committee has complete
authority to administer, construe and interpret the Plan, establish rules and
regulations concerning the Plan, and perform all other acts deemed reasonable
and proper in that regard, including the power to delegate to others the
authority to assist in the administration of the Plan.  Grantee understands that
he/she does not acquire any additional rights as a result of being eligible to
participate in the Plan.  Grantee does not expect that any future grants will be
made under the Plan, or any other plan, and Grantee does not expect that the
benefits accruing under the Plan will be reflected in any severance, overtime,
benefit, retirement or indemnity payments that EDS or any affiliate or
subsidiary may make to him/her in the future.  Grantee has been provided with a
description of the Plan, and has read that description.  Grantee fully
understands his/her rights under the Plan, and in particular that Performance
Awards granted under the Plan are non-transferable, except as provided under
Section 14 of the Plan and Paragraph 4 of this Agreement.  The offer to
participate in the Plan does not constitute an acquired right. Grantee
acknowledges and agrees that the grant made hereunder is not part of current
employment compensation and that neither eligibility for, nor participation in,
the Plan guarantees any right to future employment with EDS or any of its
subsidiaries or affiliates.

(o)        Data Protection Waiver/Data Privacy Waiver.  Grantee understands and
consents to EDS or its agents or independent contractors appointed to administer
the Plan obtaining and processing personal information of Grantee's relevant to
the effective administration of the Plan and also consents that such personal
information may be transmitted outside of the country of Grantee's employment
and/or residence as appropriate for EDS business purposes in the administration
of the Plan.

 

2008 PRSU (Executive)

11

 

--------------------------------------------------------------------------------

 

This Performance RSU Award Agreement dated as of February 13, 2008 has been
delivered to Grantee pursuant to authority granted to the Chief Executive
Officer of EDS and can be accepted only by the signature of the Grantee and
timely delivery thereof to EDS in accordance with Paragraph 11(l) of this
Agreement.

GRANTEE:            

                                           

                                                                          

Signature                                                                   

                                                                                  

                                                                            

Printed Name

                                                                                                                                                                       

                                                                            

Work E-Mail Address

 

 

 

 

 

 

 

2008 PRSU (Executive)

12

 

--------------------------------------------------------------------------------

 

 

 

Appendix A - Performance RSU Award Table

 

Performance RSU Target Award

At or Below
Threshold

Target

Maximum


Performance RSUs



[target award]

0

[target award]

[3x target award]

 

Appendix B - Performance Vesting Table


Performance Goals


Vested Restricted Stock Units

 

Measure


Weight


Threshold


Target


Maximum


Threshold


Target


Maximum


Free Cash Flow per Share CAGR

 















Return on Net Assets (RONA) CAGR

 















Top-Line Revenue CAGR

 

















100%

Payout as a % of

Performance RSU Target Award

0%

100%


300%

 

 

 

 

 

 

 

 

2008 PRSU (Executive)

13

 

 